United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-4108
                                  ___________


                                      *
In re: Grand Jury Subpoena            *   Appeal from the United States
Duces Tecum                           *   District Court for the
                                      *   Eastern District of Arkansas.
                                      *

                                  ___________

                    Submitted:    February 13, 1997

                         Filed:   April 9, 1997

         Amended and Unsealed:    May 2, 1997
                                  ___________

Before BOWMAN and WOLLMAN, Circuit Judges, and KOPF,1 District Judge.
                               ___________


BOWMAN, Circuit Judge.


     The Office of Independent Counsel (OIC) appeals from an order of the
District Court denying the OIC’s motion to compel the production of
documents subpoenaed by a federal grand jury.     We reverse and remand.




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska, sitting by designation.
                                      I.


     The task assigned to Independent Counsel Kenneth W. Starr is to
investigate and prosecute matters “relating in any way to James B.
McDougal’s, President William Jefferson Clinton’s, or Mrs. Hillary Rodham
Clinton’s relationships with Madison Guaranty Savings & Loan Association,
Whitewater Development Corporation, or Capital Management Services, Inc.”
In re Madison Guar. Sav. & Loan Ass’n, Div. No. 94-1, Order at 1-2 (D.C.
Cir. Sp. Div. Aug. 5, 1994).      Mr. Starr also is charged with the duty of
pursuing evidence of other violations of the law developed during and
connected with or arising out of his primary investigation, known generally
as “Whitewater.”    See id.   See generally United States v. Tucker, 78 F.3d
1313 (8th Cir.), cert. denied, 117 S. Ct. 76 (1996).


     On June 21, 1996, as part of its investigation, the OIC directed to
the White House a grand jury subpoena that required production of “[a]ll
documents created during meetings attended by any attorney from the Office
of Counsel to the President and Hillary Rodham Clinton (regardless whether
any other person was present)” pertaining to several Whitewater-related
subjects.   Subpoena Rider at 1.     The White House identified nine sets of
notes responsive to the subpoena but refused to produce them, citing
executive privilege, attorney-client privilege, and the attorney work
product doctrine.


     On August 19, 1996, the OIC filed a motion before the District Court
to compel production of two of the nine sets of documents identified by the
White House.   The first set of documents comprises notes taken by Associate
Counsel to the President Miriam Nemetz on July 11, 1995, at a meeting
attended by Mrs. Clinton,




                                      -2-
Special Counsel to the President Jane Sherburne, and Mrs. Clinton’s
personal attorney, David Kendall.         The subject of this meeting was Mrs.
Clinton’s activities following the death of Deputy Counsel to the President
Vincent W. Foster, Jr.      The documents in the second collection are notes
taken by Ms. Sherburne on January 26, 1996, during meetings attended by
Mrs. Clinton, Mr. Kendall, Nicole Seligman (a partner of Mr. Kendall’s),
and, at times, John Quinn, Counsel to the President.         These meetings, which
took place during breaks in and immediately after Mrs. Clinton’s testimony
before a federal grand jury in Washington, D.C., concerned primarily the
discovery of certain billing records from the Rose Law Firm in the
residence area of the White House.


     The White House abandoned its claim of executive privilege before the
District Court, relying solely on the attorney-client privilege and the
work product doctrine.      Mrs. Clinton also entered a personal appearance
through counsel in the District Court and asserted her personal attorney-
client privilege.      The District Court found it unnecessary to reach the
broadest question presented by the OIC, whether a federal governmental
entity may assert the attorney-client privilege or the work product
doctrine in response to a subpoena by a federal grand jury.             Instead, the
court concluded that because Mrs. Clinton and the White House had a
“genuine   and    reasonable   (whether    or   not   mistaken)”    belief   that   the
conversations at issue were privileged, the attorney-client privilege
applied.   Memorandum Opinion and Order at 20.         In addition, the court held
that the work product doctrine prevented disclosure of the notes to the
grand jury.      See id. at 22.
     The OIC appealed, and we granted expedited review.                 Mrs. Clinton
moved to intervene formally, and we granted her motion.                 The case was
submitted following oral arguments in a closed session.            The District Court
did not find it necessary to examine




                                          -3-
the disputed materials in camera, see id. at 18 n.10, and neither do we.2


       At the request of the White House, and in order to preserve the
secrecy of the grand jury’s proceedings, we filed our opinion under seal
on   April   9,   1997,   intending    to     publish   a    redacted    opinion   shortly
thereafter.       Since we filed our opinion, however, press reports have
related some of the substance of our decision.                    Believing that these
disclosures have portrayed the White House in an unfairly negative light,
the White House and Mrs. Clinton moved this Court to publish its opinion
and to unseal the briefs and appendices filed in this Court, and the OIC
joined in the motion.        The motion is granted.          Accordingly, this opinion,
as   amended,     together    with    Judge    Kopf's       dissent,    is   released   for
publication, and the briefs and appendices are ordered unsealed.


                                            II.


       We first consider our jurisdiction to entertain this appeal.                      An
order of a district court denying a motion to quash a grand jury subpoena--
that   is,   an   order   requiring     compliance      with     the    subpoena--is    not
immediately appealable.         See Cobbledick v. United States, 309 U.S. 323,
327-28 (1940).     But see United States v. Nixon, 418 U.S. 683, 691-92 (1974)
(determining that, in unique context of case, President could appeal
without first being cited for contempt).           This case presents the opposite
situation:    an order refusing to require compliance with a subpoena.                   An
order granting a motion to quash a subpoena is an appealable order, either
under 18 U.S.C. § 3731 (1994) (permitting government to appeal from an
order “excluding evidence . . . in a criminal




       2
      We wish to commend the parties on the quality of their
briefs and oral arguments despite the expedited appeal process.

                                            -4-
proceeding”), or under 28 U.S.C. § 1291 (1994) (permitting appeals from
“all final decisions of the district courts”).                  See In re Grand Jury
Subpoena (Kent), 646 F.2d 963, 967-68 (5th Cir. Unit B June 1981); In re
Grand Jury Empanelled Feb. 14, 1978 (Colucci), 597 F.2d 851, 854-58 (3d
Cir. 1979).     It makes no practical difference that the instant case
involves the denial of a motion to enforce a subpoena rather than the grant
of a motion to quash a subpoena.           We conclude that we have jurisdiction
over this appeal.


       Although this case is a dispute between two entities of the federal
government, i.e., the White House and the OIC, it presents a justiciable
controversy.    See Nixon, 418 U.S. at 697.


                                          III.


       We will address first the issue that the District Court found it
unnecessary to decide:      whether an entity of the federal government may use
the attorney-client privilege to avoid complying with a subpoena by a
federal grand jury.         Before we confront the merits of this question,
however, we believe it is important to identify what is not at issue in
this   case.    The   OIC    does   not    seek   to   invade    the   attorney-client
relationship existing between Mrs. Clinton, in her personal capacity, and
Mr. Kendall, her personal lawyer.         The privilege set up by the White House
is strictly a governmental privilege, with the White House (or the Office
of the President, alternatively) as client and Ms. Sherburne and Ms. Nemetz
as attorneys.   Accordingly, the White House is the real party in interest
in this case, although Mrs. Clinton presents arguments similar to those of
the White House in her capacity as an intervenor.




                                          -5-
        The discussion that follows can be summed up rather simply.                      We need
not decide whether a governmental attorney-client privilege exists in other
contexts, for it is enough to conclude that even if it does, the White
House    may     not    use    the       privilege     to   withhold     potentially    relevant
information from a federal grand jury.


                                                  A.


        “[T]he       privilege      of    a   witness,      person,     government,    State,   or
political subdivision thereof [is] governed by the principles of the common
law as they may be interpreted by the courts of the United States in the
light of reason and experience.”                 Fed. R. Evid. 501.          We must therefore
apply the federal common law of attorney-client privilege to the situation
presented by this case.             See In re Bieter Co., 16 F.3d 929, 935 (8th Cir.
1994).


        The    OIC     and    the    White    House     have    taken    strikingly    different
rhetorical approaches to the question presented here.                      The OIC argues that
recognizing an attorney-client privilege in these circumstances would be
tantamount to establishing a new privilege, which courts ordinarily
undertake with great reluctance.               The White House, in contrast, argues that
the attorney-client privilege is already the best-established of the
common-law privileges and that, furthermore, it is an absolute privilege.
The White House is correct, of course, in its assertion that the attorney-
client privilege is the oldest known to the common law.                      See Upjohn Co. v.
United States, 449 U.S. 383, 389 (1981).                       But the lengthy roots of the
privilege do not necessarily mean that it must apply in this dispute within
the federal government, especially because the privilege has not previously
been so applied.         Nor does the White House advance its case significantly
by arguing that the attorney-client privilege is absolute, in the sense
that it cannot be




                                                 -6-
overcome by a showing of need.       See, e.g., Admiral Ins. Co. v. United
States Dist. Court, 881 F.2d 1486, 1493-94 (9th Cir. 1989).   This argument
merely begs the true question, whether a governmental attorney-client
privilege exists at all in the context of a federal criminal investigation.


     We address this question by beginning with Proposed Federal Rule of
Evidence 503, which we have described as “a useful starting place” for an
examination of the federal common law of attorney-client privilege.   In re
Bieter Co., 16 F.3d at 935.    As promulgated by the Supreme Court in 1972,
Proposed Rule 503 would have defined “client” to include “a person, public
officer, or corporation, association, or other organization or entity,
either public or private.”    Proposed Fed. R. Evid. 503(a)(1), reprinted in
56 F.R.D. 183, 235 (1972).      The commentary makes it clear that “[t]he
definition of ‘client’ includes governmental bodies.”          Id. advisory
committee’s note.   But neither the proposed rule nor the commentary has
anything to say about the particular situation before us in this case; they
represent only the broad proposition that a governmental body may be a
client for purposes of the attorney-client privilege.3




     3
      Judge Kopf’s dissent relies too heavily, we believe, on the
precise wording of Proposed Rule 503. Although we have found the
proposed rule accurate in other cases that have come before us,
see In re Bieter Co., 16 F.3d at 935, it bears repeating that we
are instructed by Rule 501 to interpret the attorney-client
privilege “in light of reason and experience” and not solely in
light of the rule promulgated by the Supreme Court in 1972. Even
the Court itself at times has interpreted privileges differently
from the rules it proposed. See Jaffee v. Redmond, 116 S. Ct.
1923, 1931 (1996) (concluding that psychotherapist-patient
privilege encompasses communications to social workers, contrary
to Proposed Rule 504); Trammel v. United States, 445 U.S. 40, 51-
53 (1980) (recognizing marital privilege entirely different from
Proposed Rule 505).

                                     -7-
     Other compilations of the general law have taken similar approaches.
See Restatement (Third) of the Law Governing Lawyers § 124 (Proposed Final
Draft No. 1, 1996) [hereinafter Restatement] (“[T]he attorney-client
privilege extends to a communication of a governmental organization.”);4
Unif. R. Evid. 502(a)(1) (defining “client” in terms similar to Proposed
Fed. R. Evid. 503).   Each of these authorities, however, expresses at least
some concern about applying the privilege broadly to governmental entities.
Uniform Rule 502 limits the governmental privilege to situations involving
a pending investigation or litigation and requires a finding by the court
that disclosure will “seriously impair” the agency’s pursuit of the
investigation or litigation.   See Unif. R. Evid. 502(d)(6).5   Language in
the Restatement addresses even more directly the concerns relevant in the
instant case:


     More particularized rules may be necessary where one agency of
     government claims the privilege in resisting a demand for
     information by another. Such rules should take account of the
     complex considerations of governmental structure, tradition,
     and regulation that are involved.

Restatement § 124 cmt. b.   We agree with this language from the Restatement
and accordingly look to the case law for further guidance.




     4
      The American Law Institute has approved the chapter of
Proposed Final Draft No. 1 of the Restatement governing the
attorney-client privilege and the work product doctrine. See 64
U.S.L.W. 2739 (May 28, 1996).
     5
      The White House correctly points out that a number of the
states adopting the Uniform Rules have omitted the limitation in
Rule 502(d)(6). See, e.g., Neb. Rev. Stat. § 27-503(4) (1995).
These omissions, however, prove no more than does the lack of
specific language in Proposed Federal Rule 503.

                                    -8-
     The White House has located only two cases involving a clash between
a grand jury and a claim of governmental attorney-client privilege.                In In
re Grand Jury Subpoenas Duces Tecum (Farber), 574 A.2d 449 (N.J. Super. Ct.
App. Div. 1989), a New Jersey intermediate appellate court considered two
subpoenas issued by a county grand jury to private lawyers who had been
retained to represent a county agency.             The court concluded that “the
privilege is fully applicable to communications between a public body and
an attorney retained to represent it,” id. at 454, but reversed the lower
court’s order quashing the subpoenas because the attorneys should have been
required to appear before the grand jury and invoke the privilege in
response to specific questions, see id. at 458.                  In In re Grand Jury
Subpoena (Doe), 886 F.2d 135 (6th Cir. 1989), the Sixth Circuit considered
a subpoena issued by a federal grand jury to the city of Detroit.                    The
court vacated the district court’s finding that the city council was not
the client of the city’s corporation counsel but concluded that the
application     of    the   attorney-client        privilege      depended    on     the
confidentiality of the communications, which in turn depended on the proper
application of the state open-meetings law.              See id. at 138.     The court
remanded the case to allow the district court to resolve that issue.                See
id. at 139.
     For    several   reasons,   we    do   not   find   these    cases   particularly
persuasive.    First, neither court actually applied a governmental attorney-
client privilege to block a grand jury’s investigation; both found it
necessary to remand for further proceedings.                We hesitate to ignore
judicial pronouncements too readily as mere dicta, however, for we must
find guidance somewhere in the parties’ proffered authorities, none of
which is directly in point.           Several significant factual distinctions
between the aforementioned cases and the case at bar are therefore also
relevant.     The New Jersey case involved the interaction between a county
grand jury and a




                                         -9-
county agency, a subject which is undoubtedly of considerable importance
to the state of New Jersey but does not bear directly on the relationship
of a federal grand jury to a federal entity.               In addition, that case
involved private attorneys hired as special counsel to the county agency,
and the court recognized that the private lawyers were not subject to a
state statute requiring all public employees to testify before any grand
jury in exchange for use immunity.        See In re Grand Jury (Farber), 574 A.2d
at 455.    It is, of course, impossible for us to determine how the New
Jersey    court    would    have   harmonized   this   statute    with     the   asserted
governmental attorney-client privilege if the attorney involved had been
a public employee.         The Sixth Circuit case, involving a standoff between
a federal grand jury and a city government, implicates potentially serious
federalism concerns not present in the case before us.                The court’s brief
opinion    is     also   rather    unpersuasive   legally,       as   it   contains    no
acknowledgment that to extend the privilege to a governmental body where
individuals within the government are being scrutinized by a grand jury for
criminal activity poses anything but a routine concern.                (The court cited
only two privilege cases, neither of which had anything to do with
government lawyers.)


     Moving somewhat further afield, the White House cites a number of
cases in which courts have applied a governmental attorney-client privilege
in civil actions.          These cases, all of which involved either the sui
generis jurisprudence of the Freedom of Information Act (5 U.S.C. § 552
(1994))6 or a situation in which


     6
      See Mead Data Cent., Inc. v. United States Dep’t of Air
Force, 566 F.2d 242, 252-53 (D.C. Cir. 1977); Covington & Burling
v. Food & Nutrition Serv., 744 F. Supp. 314, 323 (D.D.C. 1990);
Badran v. United States Dep’t of Justice, 652 F. Supp. 1437, 1440
(N.D. Ill. 1987); Green v. IRS, 556 F. Supp. 79, 85-86 (N.D. Ind.
1982), aff’d, 734 F.2d 18 (7th Cir. 1984) (table); cf. NLRB v.
Sears, Roebuck & Co., 421 U.S. 132, 154 (1975) (concluding that
work product doctrine applies in FOIA cases); Wright v. OSHA, 822
F.2d 642, 648 (7th Cir. 1987) (holding that FOIA exemption for
records compiled for law enforcement purposes incorporates
attorney-client privilege); Sacramento Newspaper Guild v.
Sacramento County Bd. of Supervisors, 69 Cal. Rptr. 480, 489
(Cal. Ct. App. 1968) (noting, in action under state public
meeting act, that California cases have assumed that public

                                         -10-
the party seeking information was a private litigant adversarial to the
government,7 are not particularly persuasive in the circumstances of this
case.       Even if we were to conclude that the governmental attorney-client
privilege ordinarily applies in civil litigation pitting the federal
government against private parties, a question that we need not and do not
decide, we believe the criminal context of the instant case, in which an
entity of the federal government seeks to withhold information from a
federal criminal investigation, presents a rather different issue.      See




agencies may assert privilege). But cf. City of N. Miami v.
Miami Herald Publ’g Co., 468 So. 2d 218, 220 (Fla. 1985) (ruling
that state public records act does not exempt communications
between attorneys and governmental clients, except during
pendency of litigation); News & Observer Publ’g Co. v. Poole, 412
S.E.2d 7, 17 (N.C. 1992) (holding that state public records act
exempts only written communications from attorney to governmental
client, and only for three years).
        7
      See Scott Paper Co. v. United States, 943 F. Supp. 489,
498-500 (E.D. Pa.) (Magistrate Judge) (dicta), aff’d, 943 F.
Supp. 501 (E.D. Pa. 1996); Donovan v. Teamsters Union Local 25,
103 F.R.D. 550, 552-53 (D. Mass. 1984); SEC v. World-Wide Coin
Investments, Ltd., 92 F.R.D. 65, 66-67 (N.D. Ga. 1981); Jupiter
Painting Contracting Co. v. United States, 87 F.R.D. 593, 598
(E.D. Pa. 1980); Thill Sec. Corp. v. New York Stock Exch., 57
F.R.D. 133, 138-39 (E.D. Wis. 1972); Detroit Screwmatic Co. v.
United States, 49 F.R.D. 77, 78 (S.D.N.Y. 1970); United States v.
Anderson, 34 F.R.D. 518, 522-23 (D. Colo. 1963); cf. In re Allen,
106 F.3d 582, 600 n.8 (4th Cir. 1997) (noting that private party
did not challenge applicability of privilege to government
agency); Mitzner v. Sobol, 136 F.R.D. 359, 360-62 (S.D.N.Y. 1991)
(suggesting that state agency may assert privilege) (dicta);
Bruce v. Christian, 113 F.R.D. 554, 560 (S.D.N.Y. 1986) (holding
that city agency may assert privilege); State ex rel. Babbitt v.
Arnold, 548 P.2d 426, 428 (Ariz. Ct. App. 1976) (holding that
county may assert privilege).

                                      -11-
Nixon, 418 U.S. at 712 n.19 (suggesting that executive privilege may apply
differently in criminal and civil cases); Cervantes v. Time, Inc., 464 F.2d
986, 992-93 n.9 (8th Cir. 1972) (recognizing that reporter’s privilege may
apply differently in criminal and civil cases), cert. denied, 409 U.S. 1125
(1973); Zerilli v. Smith, 656 F.2d 705, 711-12 (D.C. Cir. 1981) (same).


     Lacking persuasive direction in the case law, we turn to general
principles.


     “For more than three centuries it has now been recognized as a
     fundamental maxim that the public (in the words sanctioned by
     Lord Hardwicke) has a right to every man’s evidence. When we
     come to examine the various claims of exemption, we start with
     the primary assumption that there is a general duty to give
     what testimony one is capable of giving, and that any
     exemptions which may exist are distinctly exceptional, being so
     many derogations from a positive general rule.”

United States v. Bryan, 339 U.S. 323, 331 (1950) (quoting 8 J. Wigmore,
Evidence § 2192 (3d ed. 1940)).   Privileges, as exceptions to the general
rule, “are not lightly created nor expansively construed, for they are in
derogation of the search for truth.”       Nixon, 418 U.S. at 710.     It is
appropriate to recognize a privilege “‘only to the very limited extent that
permitting a refusal to testify or excluding relevant evidence has a public
good transcending the normally predominant principle of utilizing all
rational means for ascertaining truth.’”     Trammel v. United States, 445
U.S. 40, 50 (1980) (quoting Elkins v. United States, 364 U.S. 206, 234
(1960) (Frankfurter, J., dissenting)).
     Federal common law recognizes a privilege only in rare situations.
See, e.g., Jaffee v. Redmond, 116 S. Ct. 1923, 1931 (1996) (adopting
psychotherapist-patient privilege); University of Pa. v. EEOC, 493 U.S.
182, 189 (1990) (rejecting academic peer




                                   -12-
review privilege); United States v. Arthur Young & Co., 465 U.S. 805, 817
(1984) (rejecting work product immunity for accountants); Upjohn, 449 U.S.
at 390, 397 (assuming, and effectively deciding, that corporation may
assert attorney-client privilege); United States v. Gillock, 445 U.S. 360,
373 (1980) (rejecting speech-or-debate privilege for state legislators);
Trammel, 445 U.S. at 51-53 (rejecting privilege against adverse spousal
testimony, but continuing to recognize privilege for confidential marital
communications); Nixon, 418 U.S. at 705-13 (recognizing qualified executive
privilege); Couch v. United States, 409 U.S. 322, 335 (1973) (rejecting
accountant-client privilege); Branzburg v. Hayes, 408 U.S. 665, 690-91
(1972) (rejecting news reporter’s privilege);8 In re Grand Jury (Virgin
Islands), 103 F.3d 1140, 1146-47 (3d Cir. 1997) (rejecting, like eight
other circuits, parent-child privilege); Petersen v. Douglas County Bank
& Trust Co., 967 F.2d 1186, 1188 (8th Cir. 1992) (rejecting insurer-insured
confidentiality privilege); United States v. Holmes, 594 F.2d 1167, 1171
(8th Cir.) (rejecting probation officer-parolee privilege), cert. denied,
444 U.S. 873 (1979).


     The   White House does not dispute that a grand jury has broad
investigatory powers.9   As the Supreme Court has recognized, the

     8
      Some courts have interpreted Branzburg as establishing a
qualified news reporter’s privilege. See Shoen v. Shoen, 5 F.3d
1289, 1292 & n.5 (9th Cir. 1993). But see In re Grand Jury
Proceedings (Storer), 810 F.2d 580, 583-86 (6th Cir. 1987)
(rejecting this theory). Although the Ninth Circuit in Shoen
cited our opinion in Cervantes for support, we believe this
question is an open one in this Circuit.
     9
      The White House does suggest that the OIC has not shown a
“demonstrated, specific need” for the materials subpoenaed by the
grand jury, citing Nixon, 418 U.S. at 713. We doubt that this
language from Nixon constitutes the proper need threshold even on
the facts of that case, as it appears in a general discussion,
rather than in the Court’s specific analysis of Fed. R. Crim. P.
17(c). See id. at 700. In a grand jury case, the burden is on
the subpoenaed party to demonstrate “that there is no reasonable
possibility that the category of materials the Government seeks
will produce information relevant to the general subject of the
grand jury’s investigation.” United States v. R. Enters., Inc.,
498 U.S. 292, 301 (1991); see also In re Grand Jury Proceedings
(Cheetham), 791 F.2d 663, 665-66 (8th Cir. 1986) (recognizing

                                   -13-
principle that the public is entitled to “every man’s evidence” is
“particularly applicable to grand jury proceedings.”         Branzburg, 408 U.S.
at 688.   “[O]ur historic commitment to the rule of law,” and particularly
to the twin goals of criminal justice “‘that guilt shall not escape or
innocence suffer,’” are strong factors weighing against the applicability
of a privilege.    Nixon, 418 U.S. at 708-09 (citation omitted).


       In essence, the parties’ arguments center on two cases, neither of
which is directly analogous to this case, but each of which has relevance
to our decision:        Nixon and Upjohn.     In Nixon, a special prosecutor
directed a subpoena duces tecum to President Nixon, seeking tapes and other
materials for use in the criminal trial of seven defendants, including
former White House officials.      The President refused to comply with the
subpoena, claiming executive privilege.      After concluding that the special
prosecutor had made the showing required by Federal Rule of Criminal
Procedure 17(c) for a trial subpoena, see id. at 700, the Supreme Court
considered the President’s claim of privilege.       The Court recognized that
the need for confidential presidential communication “can be said to derive
from   the   supremacy of each branch within its own assigned area of
constitutional duties,” id. at 705, and that the privilege for presidential
communications    “is   fundamental   to   the   operation   of   Government   and
inextricably rooted




that no showing of need for information is required). The White
House’s own descriptions of the notes at issue in this case are
sufficient to demonstrate their relevance to the OIC’s
investigation.

                                      -14-
in the separation of powers under the Constitution,” id. at 708.   Despite
the strong constitutional foundations of the privilege, however, the Court
concluded that it had to give way to the special prosecutor’s subpoena:


     A President’s acknowledged need for confidentiality in the
     communications of his office is general in nature, whereas the
     constitutional need for production of relevant evidence in a
     criminal proceeding is specific and central to the fair
     adjudication   of   a   particular   criminal   case   in   the
     administration of justice. Without access to specific facts a
     criminal prosecution may be totally frustrated.             The
     President’s broad interest in confidentiality of communications
     will not be vitiated by disclosure of a limited number of
     conversations preliminarily shown to have some bearing on the
     pending criminal cases.

Id. at 712-13.


     The OIC argues that under the logic of Nixon, the White House’s claim
of privilege must give way here, for if the governmental attorney-client
privilege exists at all, it is certainly not constitutionally based.    It
is true, as the White House responds, that the President did not assert an
attorney-client privilege in Nixon, and so the case is not directly
controlling.   We agree with the OIC, however, that Nixon is indicative of
the general principle that the government’s need for confidentiality may
be subordinated to the needs of the government’s own criminal justice
processes.
     The White House counters by pointing out that Nixon itself recognized
the importance of common-law privileges, including the attorney-client
privilege.     See id. at 709-10.   No one, the White House argues, would
suppose that the special prosecutor could compel the production of notes
made by a private lawyer concerning a conversation with a private client
about even the most routine




                                    -15-
traffic ticket.   Why then, the argument continues, should the benefit of
this important privilege not be available to the White House?


     Our discussion of the White House’s primary argument, revolving
around Upjohn, should demonstrate why we believe the private-attorney
analogy is inapposite.    The White House proffers Upjohn as emblematic of
the wide sweep of the attorney-client privilege, and we agree with that
characterization, to a point.    In Upjohn, the IRS attempted to subpoena
records of an internal investigation conducted by Upjohn’s general counsel.
The court of appeals rejected Upjohn’s claim of privilege to the extent
that the communications at issue involved lower-level employees outside the
so-called “control group.”   The Supreme Court rejected the “control group”
test as unnecessarily restrictive, recognizing that if the attorney-client
privilege is to have any value, it must encompass communications between
attorneys and lower-level employees possessing relevant information:
     In the case of the individual client the provider of
     information and the person who acts on the lawyer’s advice are
     one and the same. In the corporate context, however, it will
     frequently be employees beyond the control group as defined by
     the court below--‘officers and agents . . . responsible for
     directing [the company’s] actions in response to legal advice’-
     -who will possess the information needed by the corporation’s
     lawyers. Middle-level--and indeed lower-level--employees can,
     by actions within the scope of their employment, embroil the
     corporation in serious legal difficulties, and it is only
     natural that these employees would have the relevant
     information needed by corporate counsel if he is adequately to
     advise the client with respect to such actual or potential
     difficulties.

Upjohn, 449 U.S. at 391 (alterations by Supreme Court).   The Court did not
specify the precise extent of the privilege but specifically rejected the
“control group” test.    Id. at 396-97.




                                    -16-
     As the White House points out, Upjohn contains strong language about
the importance of the attorney-client privilege in encouraging the full and
frank presentation of legal advice to corporations, which helps to insure
that corporations will act within the law.              See id. at 389, 392.      And the
Court recognized that “if the purpose of the attorney-client privilege is
to be served, the attorney and client must be able to predict with some
degree of certainty whether particular discussions will be protected.”                 Id.
at 393.   Nevertheless, we believe that important differences between the
government and nongovernmental organizations such as business corporations
weigh against the application of the principles of Upjohn in this case.
First, the actions of White House personnel, whatever their capacity,
cannot expose the White House as an entity to criminal liability.                 (No one
suggests that any of the conduct under investigation by the OIC could
expose the White House to civil liability.)               A corporation, in contrast,
may be subject to both civil and criminal liability for the actions of its
agents, and corporate attorneys therefore have a compelling interest in
ferreting out any misconduct by employees.              The White House simply has no
such interest with respect to the actions of Mrs. Clinton.


     We     also   find    it   significant      that   executive    branch   employees,
including    attorneys,      are   under   a    statutory   duty    to   report   criminal
wrongdoing by other employees to the Attorney General.                     See 28 U.S.C.
§ 535(b) (1994).          Even more importantly, however, the general duty of
public service calls upon government employees and agencies to favor
disclosure over concealment.         The difference between the public interest
and the private interest is perhaps, by itself, reason enough to find
Upjohn unpersuasive in this case.              The importance of the public interest
in questions of disclosure versus privilege is not unique to this case, for
it was a key




                                           -17-
reason the Supreme Court rejected the concept of work product immunity for
accountants:


     By certifying the public reports that collectively depict a
     corporation’s financial status, the independent auditor assumes
     a   public    responsibility    transcending   any   employment
     relationship with the client.          The independent public
     accountant performing this special function owes ultimate
     allegiance to the corporation’s creditors and stockholders, as
     well as to the investing public.        This ‘public watchdog’
     function   demands   that   the    accountant  maintain   total
     independence from the client at all times and requires complete
     fidelity to the public trust. To insulate from disclosure a
     certified public accountant’s interpretations of the client’s
     financial statements would be to ignore the significance of the
     accountant’s role as a disinterested analyst charged with
     public obligations.

Arthur Young, 465 U.S. at 817-18.   The public responsibilities of the White
House are, of course, far greater than those of a private accountant
performing a service with public implications.       We believe the strong
public interest in honest government and in exposing wrongdoing by public
officials would be ill-served by recognition of a governmental attorney-
client privilege applicable in criminal proceedings inquiring into the
actions of public officials.   We also believe that to allow any part of the
federal government to use its in-house attorneys as a shield against the
production of information relevant to a federal criminal investigation
would represent a gross misuse of public assets.          See also Jupiter
Painting, 87 F.R.D. at 598 (recognizing the “pernicious potential” of a
governmental attorney-client privilege “in a government top-heavy with
lawyers”).10


     10
      Judge Kopf cites several opinions of the Office of Legal
Counsel for support. See post at 41-45. We find each of these
opinions unpersuasive in the context of this case. Theodore
Olson’s 1982 opinion concerning the confidentiality of
communications between the President and the Attorney General
relies significantly on Freedom of Information Act cases and
Upjohn, which we believe are not helpful to the White House in
this case, and does not purport to address the viability of the
privilege in the face of a grand jury subpoena. See Memorandum
for the Attorney General re: Confidentiality of the Attorney
General’s Communications in Counseling the President, 6 Op. Off.
Legal Counsel 481, 490-97 (1982). Each of the other opinions

                                    -18-
        We   recognize   the   White   House’s   concern   that    “[a]n   uncertain
privilege, or one which purports to be certain but results in widely
varying applications by the courts, is little better than no privilege at
all.”    Upjohn, 449 U.S. at 393.      Our first response is that the White House
assumes that the attorney-client privilege is more predictable ex ante than
it actually is.     A client discussing an issue with a lawyer cannot know,
for example, whether a bankruptcy trustee will later waive the privilege,
see Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 358
(1985), or whether the lawyer’s assistance will later become an issue in
a proceeding, see Restatement § 130(1), or whether the lawyer and client
will later become involved in a dispute, see Restatement § 133, any of
which may result in disclosure of the conversation.             Even so, we believe
our holding in this case does not make the duties of government attorneys
significantly     more   difficult.       Assuming   arguendo     that   there   is   a
governmental      attorney-client       privilege    in    other     circumstances,
confidentiality will suffer only in those situations that a grand jury
might later see fit to investigate.        Because agencies and entities of the
government are not themselves subject to criminal liability, a government
attorney is free to discuss anything with a government official--except for




cited by the White House involves a government attorney
representing a government official sued in his or her individual
capacity in a Bivens action. In such a case, the government
attorney enters into a personal attorney-client relationship with
the individual defendant, and the usual privilege applies. See
28 C.F.R. § 50.15(a)(3) (1996). No such personal attorney-client
relationship exists between Mrs. Clinton and the White House
attorneys.

                                         -19-
potential criminal wrongdoing by that official--without fearing later
revelation of the conversation.     An official who fears he or she may have
violated   the criminal law and wishes to speak with an attorney in
confidence should speak with a private attorney, not a government attorney.


     Nor do we foresee any likely effect of our decision on the ability
of a government lawyer to advise an official who is contemplating a future
course of conduct.    If the attorney explains the law accurately and the
official follows that advice, no harm can come from later disclosure of the
advice, which would be unlikely anyway.         Like the Nixon Court, “we cannot
conclude that advisers will be moved to temper the candor of their remarks
by the infrequent occasions of disclosure because of the possibility that
such conversations will be called for in the context of a criminal
prosecution.”   Nixon, 418 U.S. at 712.        The White House’s “chilling effect”
argument is no more persuasive in this case than it was in Nixon.


                                         B.


     Before we can conclude that the White House may not use the attorney-
client privilege to thwart the grand jury’s subpoena, we must consider the
assertion, made by both the White House and Mrs. Clinton, that the presence
of Mr. Kendall, Mrs. Clinton’s private attorney, during her meetings with
the White House attorneys affects the calculus in this case.            We disagree.


     The   White   House   and   Mrs.   Clinton    rely   on   the   common-interest
doctrine, which expands the coverage of the attorney-client privilege in
certain situations:




                                        -20-
       If two or more clients with a common interest in a litigated or
       non-litigated matter are represented by separate lawyers and
       they agree to exchange information concerning the matter, a
       communication of any such client that otherwise qualifies as
       privileged . . . that relates to the matter is privileged as
       against third persons.      Any such client may invoke the
       privilege, unless it has been waived by the client who made the
       communication.

Restatement § 126(1); see also Proposed Fed. R. Evid. 503(b)(3), 56 F.R.D.
at 236.    This doctrine softens the ordinary requirement that lawyer-client
communications must be made in confidence in order to be protected by the
privilege.    See Restatement § 121; John Morrell & Co. v. Local Union 304A,
United Food & Commercial Workers, 913 F.2d 544, 555-56 (8th Cir. 1990)
(applying the doctrine), cert. denied, 500 U.S. 905 (1991).


       One possible interpretation of the meetings at issue here is that
they involved Mrs. Clinton in her personal capacity, her personal attorney,
Mrs. Clinton as a representative of the White House (which we assume for
the sake of argument would put her there in an official capacity), and the
White House’s official attorneys, in a type of four-sided conference.                 We
will     assume   this   scenario   as   a    factual   framework   for   the   possible
application of the common-interest doctrine.            We conclude that the doctrine
is inapplicable, for two distinct reasons.


       First, as our discussion in Part III-A, supra, demonstrates, the
White House’s assumption that communications made by Mrs. Clinton to Ms.
Sherburne and Ms. Nemetz “otherwise qualif[y] as privileged,” Restatement
§ 126(1), begs the question we are called upon to decide.                 In addition,
there is lacking in this situation the requisite common interest between
the clients, who are Mrs. Clinton in her personal capacity and the White
House.    Mrs. Clinton’s interest in the OIC’s investigation is, naturally,




                                             -21-
avoiding prosecution, or else minimizing the consequences if the OIC
decides to pursue charges against her.                 One searches in vain for any
interest of the White House which corresponds to Mrs. Clinton’s personal
interest.    The common interest may be “either legal, factual, or strategic
in character,” id. cmt. e, but no legitimate interest offered by the White
House meets even this loose standard.            Most of the interests put forward
by the White House are summed up in this excerpt from its brief:


     Both [the White House and Mrs. Clinton] needed a full and
     accurate understanding of the facts surrounding the various
     incidents under investigation and of the legal consequences of
     those facts; both had an interest in ensuring that there was no
     distortion of these events by political and legal adversaries,
     and no misunderstanding of them by the public.

Br. of White House at 27.         In addition, the White House and Mrs. Clinton
cite the need for allocation of responsibility between personal and public
attorneys, the desire to determine whether any White House policies need
to be altered to prevent future difficulties, the fact that the OIC is
investigating “official misconduct,” and the ongoing Whitewater-related
investigations by the RTC, FDIC, and Congress as factors creating a common
interest between them.


     We have no doubt that the White House and Mrs. Clinton are concerned
with understanding fully the facts involved in the OIC’s investigation, nor
that dividing responsibility between the personal attorneys and White House
counsel     can   be   a   difficult   task.     And    surely   the   multiplicity   of
investigating authorities only complicates the lives of these attorneys.
But these justifications amount to no more than an assertion that “we all
want to obey the law.”          We do not believe the common-interest doctrine
stretches that far.




                                          -22-
     As for the suggestion that the OIC is investigating “official
misconduct,” thus triggering the interest of the White House, we believe
there is a difference between “official misconduct”--whatever that may be--
and “misconduct of officials.”     The OIC is actually investigating the
actions of individuals, some of whom hold positions in the White House.
The OIC’s investigation can have no legal, factual, or even strategic
effect on the White House as an institution.   Certainly action by the OIC
may occupy the time of White House staff members, may vacate positions in
the White House if any of its personnel are indicted, and may harm the
President and Mrs. Clinton politically.   But even if we assume that it is
proper for the White House to press political concerns upon us, we do not
believe that any of these incidental effects on the White House are
sufficient to place that governmental institution in the same canoe as Mrs.
Clinton, whose personal liberty is potentially at stake.


     The White House argues that it must be permitted to invoke the
attorney-client privilege “‘not for the benefit of the President as an
individual, but for the benefit of the Republic.’”   Nixon v. Administrator
of Gen. Servs., 433 U.S. 425, 449 (1977) (quoting the Solicitor General’s
brief filed in that case).    Because, however, the White House and Mrs.
Clinton have failed to establish that the interests of the Republic
coincide with her personal interests, the attempt must fail.


                                    C.


     We next confront the conclusion of the District Court that Mrs.
Clinton’s reasonable belief that her conversations with White House lawyers
were privileged is sufficient to prevent their disclosure.      Because we
conclude that this issue is irrelevant to




                                   -23-
the inquiry at hand, we need not examine whether Mrs. Clinton’s belief was
reasonable.


     In some aspects of the law of attorney-client privilege, the client’s
reasonable beliefs may be relevant.        For example, courts have found the
privilege applicable where the client reasonably believed that a poseur was
in fact a lawyer,11 reasonably believed that a lawyer represented the
client    rather   than   another   party,12   or   reasonably   believed   that   a
conversation with a lawyer was confidential, in the sense that its
substance would not be overheard by or reported to anyone else.13              All
these situations involve, in essence, reasonable mistakes of fact, none of
which is applicable here.      Because Mrs. Clinton does not claim that she
believed that the White House lawyers represented her personally, her
argument must be that she believed that the law sweeps broadly enough to
cloak these conversations within the attorney-client privilege.14           But we
know of no authority, and Mrs. Clinton has




     11
      See United States v. Mullen & Co., 776 F. Supp. 620, 621
(D. Mass. 1991) (dicta); United States v. Tyler, 745 F. Supp.
423, 425-26 (W.D. Mich. 1990); United States v. Boffa, 513 F.
Supp. 517, 523 (D. Del. 1981) (dicta). See generally Restatement
§ 122(1).
     12
      See United States v. Hart, No. Crim. A. 92-219, 1992 WL
348425, at *1-2 (E.D. La. Nov. 6, 1992); cf. Wylie v. Marley Co.,
891 F.2d 1463, 1471-72 (10th Cir. 1989) (finding no abuse of
discretion in district court’s application of privilege where
relationship of employee to employer’s attorney was confusing).
     13
      See United States v. Moscony, 927 F.2d 742, 752 (3d Cir.),
cert. denied, 501 U.S. 1211 (1991); Griffith v. Davis, 161 F.R.D.
687, 694-95 (C.D. Cal. 1995). See generally Restatement § 121.
     14
      Mrs. Clinton bases her argument in part on the
confidentiality obligations of attorneys licensed in the District
of Columbia. See D.C. Rules of Professional Conduct Rule 1.6
(1996). The commentary to that very rule, however, states that
it is not intended to govern the scope of the attorney-client
privilege, see id. cmt. 5, and we have previously held that
ethical rules do not alter the privilege. See United States v.
Sindel, 53 F.3d 874, 877 (8th Cir. 1995).

                                       -24-
cited none, holding that a client’s beliefs, subjective or objective, about
the law of privilege can transform an otherwise unprivileged conversation
into a privileged one.


     As the OIC notes, only rarely does the law take account of an actor’s
beliefs about the law at the time he or she took action:   the doctrine of
qualified immunity, the non-applicability of new rules of constitutional
law to federal habeas petitions brought by state prisoners, and the good-
faith exception to the warrant requirement are perhaps the best examples.
Without delving into the policy reasons behind these exceptional legal
doctrines, we are satisfied that there is no compelling reason that a
reasonable-mistake-of-law rule should apply in the realm of privileges.
See Trammel, 445 U.S. at 53 (overruling earlier case that had upheld
privilege against adverse spousal testimony and affirming defendant’s
conviction, despite possible reliance on prior law).


                                    D.


     For the reasons stated, we conclude that the White House may not use
the attorney-client privilege to avoid complying with the subpoena issued
in this case by a federal grand jury calling for the notes in question of
Ms. Nemetz and Ms. Sherburne.


                                   IV.


     The District Court held that the work product doctrine also applied
in this case to protect the White House attorneys’ notes from disclosure.
We disagree.




                                   -25-
      The work product doctrine sharply limits the access of an opponent
to materials “prepared in anticipation of litigation or for trial.”            Fed.
R. Civ. P. 26(b)(3); see also Hickman v. Taylor, 329 U.S. 495, 511 (1947)
(“materials obtained or prepared by an adversary’s counsel with an eye
toward litigation”); Restatement § 136(1) (material “prepared by a lawyer
for litigation then in progress or in reasonable anticipation of future
litigation”).     The White House’s claim of work product immunity founders
on the “anticipation of litigation” requirement of the doctrine.


      Courts have applied work product immunity in a variety of legal
contexts.   See Hickman, 329 U.S. at 513-14 (civil case); United States v.
Nobles, 422 U.S. 225, 238 (1975) (criminal case); In re Grand Jury
Proceedings (Duffy), 473 F.2d 840, 846-47 (8th Cir. 1973) (grand jury
investigation).    The essential element of each case, however, is that the
attorney was preparing for or anticipating some sort of adversarial
proceeding involving his or her client.15       The White House’s argument that
its   lawyers   were   preparing   for    the   OIC’s   investigation   is   simply
unpersuasive; as we have stated previously, the OIC is not investigating
the White House, nor could it do so.        White House officials may be under
investigation on account of their individual acts, but we know of no
authority allowing a client such as the White House to claim work product
immunity for materials merely because they were prepared while some other
person, such as Mrs. Clinton, was anticipating litigation.16            Cf. In re
California Pub. Utils. Comm’n,




      15
      Work product immunity may be asserted by either the client
or the attorney. See, e.g., In re Sealed Case, 676 F.2d 793, 809
& n.56 (D.C. Cir. 1982).
      16
      Even if there is a common-interest work product doctrine,
see United States v. American Tel. & Tel. Co., 642 F.2d 1285,
1299-1300 (D.C. Cir. 1980), our earlier holding that the White
House and Mrs. Clinton share no relevant common interest makes
the doctrine inapplicable here.

                                         -26-
892 F.2d 778, 781 (9th Cir. 1989) (concluding that non-party to litigation
may not assert work product doctrine).


     As a fall-back position, the White House suggests that anticipated
congressional hearings will suffice as well as anticipated litigation.   The
Restatement seems to agree with the White House.     See Restatement § 136
cmt. h (stating that litigation “includes a proceeding such as a grand jury
or a coroner’s inquiry or an investigative legislative hearing”).   Neither
the White House, Mrs. Clinton, nor the Restatement cites any authority for
this proposition, however, and we have discovered none.       Cf. P. & B.
Marina, L.P. v. Logrande, 136 F.R.D. 50, 58-59 (E.D.N.Y. 1991) (finding
letters from lobbyist to client not protected work product), aff’d, 983
F.2d 1047 (2d Cir. 1992) (table).   Even if it could be said that the White
House anticipated a congressional investigation of the White House itself,
rather than merely of individuals who work at the White House, and even if
we consider a congressional investigation to be an adversarial proceeding,
the only harm that could come to the White House as a result of such an
investigation is political harm.      As in our discussion of the common-
interest doctrine, we decline to endorse the position of the White House
where it is based on nothing more than political concerns.


     The White House bears the burden of establishing the elements of work
product immunity.   See Restatement § 139(2).    Based on the showing the
White House has made here, we cannot conclude that the work product of its
attorneys may be kept from the OIC.




                                    -27-
                                     V.


      At oral argument, we raised sua sponte the possibility that we could
decide the questions of law presented in this appeal without necessarily
applying them to this case.   After further consideration, we have concluded
that our decision must be applied to the parties now before us.


      In Harper v. Virginia Dep’t of Taxation, 509 U.S. 86 (1993), the
Supreme Court settled one major question of the retroactivity of decisions:


      When this Court applies a rule of federal law to the parties
      before it, that rule is the controlling interpretation of
      federal law and must be given full retroactive effect in all
      cases still open on direct review and as to all events,
      regardless of whether such events predate or postdate our
      announcement of the rule. . . . In both civil and criminal
      cases, we can scarcely permit ‘the substantive law to shift and
      spring’ according to ‘the particular equities of individual
      parties’ claims’ of actual reliance on an old rule and of harm
      from a retroactive application of the new rule.

Id.   at   97 (citation and alterations omitted); see also Griffith v.
Kentucky, 479 U.S. 314, 322-23 (1987) (adopting same rule for criminal
cases).


      The Court’s recent decisions have not forced it to contend with the
permissibility of “pure prospectivity,” that is, the practice of announcing
a new rule but applying it neither to the parties involved in the watershed
case nor to others similarly situated.     The Court has on occasion resorted
to purely prospective decisionmaking, see James B. Beam Distilling Co. v.
Georgia, 501 U.S. 529, 536 (1991) (opinion of Souter, J.) (citing cases),
but language in the Court’s recent opinions convinces us that purely




                                    -28-
prospective adjudication is at least unwise and most likely beyond our
power.   See Harper, 509 U.S. at 97 (citing “‘basic norms of constitutional
adjudication’” (quoting Griffith, 479 U.S. at 322)); id. at 106 (Scalia,
J., concurring) (“prospective decisionmaking is quite incompatible with the
judicial power”).


      The most relevant precedent also suggests that it is appropriate to
apply our decision in this case.       In Trammel, the Supreme Court considered
the   well-established    common      law    privilege      against    adverse   spousal
testimony.     See   Trammel,   445    U.S.    at   43-46    (describing    history   of
privilege).    The Court had specifically affirmed the vitality of the
privilege in Hawkins v. United States, 358 U.S. 74, 77-79 (1958), and the
Proposed Rules of Evidence had recommended continuation of the privilege.
See Proposed Fed. R. Evid. 505(a), 56 F.R.D. at 244.                  Nevertheless, the
district court permitted Trammel’s wife to testify against him over his
objection, and the court of appeals affirmed his conviction.               See Trammel,
445 U.S. at 42-43.       The Supreme Court, by a unanimous vote, took the
privilege away from the defendant-spouse, leaving it to the witness-spouse
to decide whether to testify.               See id. at 53.       Despite this clear
overruling of its earlier precedent, the Court applied the new rule to
Trammel’s case and affirmed his conviction.          We believe the same treatment
is appropriate in this case, which involves no such drastic change in the
law; in fact, because this is a case of first impression, our decision
involves no change in the law at all.


      In short, a purely prospective decision is little more--perhaps
nothing more--than an advisory opinion.             We decline to render such an
opinion and conclude that our holding necessarily applies to the White
House in this case.




                                        -29-
                                         VI.


        To sum up, we hold that neither the attorney-client privilege nor the
attorney work product doctrine is available to the White House in the
circumstances of this case.        Accordingly, the order of the District Court
is reversed, and the case is remanded for the entry of an order granting
the OIC’s motion to compel.


KOPF, District Judge, dissenting.


                                   I. Introduction


        I    respectfully    dissent.   This   case   involves   the   institutional
capacity of the President of the United States to function with the advice
of legal counsel.           The clarity of this point is made evident by the
subpoena, which demands notes taken by “the Office of Counsel to the
President.” (Subpoena Rider at 1.)       Because of this important fact, I would
apply United States v. Nixon, 418 U.S. 683 (1974), rather than the position
urged by the Independent Counsel (IC).         I would not follow Nixon for some
purposes, and disregard it for others.


        Federal Rule of Evidence 501 requires that we decide whether federal
common law extends the attorney-client privilege to the White House.             The
White House possesses an attorney-client privilege under proposed Federal
Rule of Evidence 503, sometimes called Supreme Court Standard 503 (Rule
503).       Rule 503 accurately states the federal common law regarding the
attorney-client privilege, as this court has consistently stated in the
past.       The following portion of Rule 503 is pertinent to the dispute here:




                                        -30-
     (a)   Definitions.    As used in this rule:


     (1) A “client” is a person, public officer, or corporation,
     association, or other organization or entity, either public or
     private, who is rendered professional legal services by a
     lawyer, or who consults a lawyer with a view to obtaining
     professional legal services from him.

     (2) A “lawyer” is a person authorized, or reasonably believed
     by the client to be authorized, to practice law in any state or
     nation.

     (3) A “representative of the lawyer” is one employed to assist
     the lawyer in the rendition of professional legal services.

     (4) A communication is “confidential” if not intended to be
     disclosed to third persons other than those to whom disclosure
     is in furtherance of the rendition of professional legal
     services to the client or those reasonably necessary for the
     transmission of the communication.

     (b) General rule of privilege. A client has a privilege to
     refuse to disclose and to prevent any other person from
     disclosing confidential communications made for the purpose of
     facilitating the rendition of professional legal services to
     the client, (1) between himself or his representative and his
     lawyer or his lawyer’s representative, or (2) between his
     lawyer and the lawyer’s representative, or (3) by him or his
     lawyer to a lawyer representing another in a matter of common
     interest, or (4) between representatives of the client or
     between the client and a representative of the client, or (5)
     between lawyers representing the client.

Rule 503, reprinted in 56 F.R.D. 183, 235-36 (1972).


     I disagree with the IC that the Rule does not mean what it states,
and we should act as if it did not exist.   There is no reason to deny the
well-recognized principle that the government, including the White House,
is legitimately entitled to the attorney-client privilege (and the work-
product doctrine).   The




                                    -31-
White House, no less than a state government or a corporation, is entitled
to the privilege in all types of cases, including criminal cases, so that
the White House can comply with the law.        The privilege advances the public
interest by assuring that the White House will receive well-founded, fact-
specific     legal   advice   based   upon   candid   responses   from   White    House
officials.    Accordingly, I disagree with the IC’s position that the White
House lacks the attorney-client privilege.


      However, the Supreme Court’s decision in Nixon              persuades me    that
the White House privilege gives way to a grand jury subpoena duces tecum
issued under the direction of the IC provided the procedural protections
of Nixon have been observed.      Unlike the IC, I believe Nixon overcomes, but
does not erase, the privilege.          Nixon requires us to conclude that the
President’s general need for confidentiality, expressed here by the
attorney-client privilege, is overshadowed by the grand jury’s general need
for evidence of the truth.      Still, Nixon does not, as the IC urges and the
majority finds, permit us to assume that the White House lacks the
privilege in the first instance.


     In particular, I would require, as Nixon did in the context of a
trial subpoena, that before documents are revealed to the grand jury:


     (1) the special prosecutor must make an initial threshold
     showing before the district court that the documents are: (a)
     specifically needed; (b) relevant; and (c) admissible;

     (2) assuming such a showing has been made, the documents               are
     first delivered to the district judge, who will examine                the
     documents in chambers, to decide if in fact the documents              are
     relevant and admissible, and irrelevant documents will                  be
     returned under seal to the White House.




                                         -32-
Id. at 700-02, 713-16.


     I do not agree that a grand jury subpoena directed at the White House
is more important than the trial subpoena directed at the White House in
Nixon.   The President’s justifiable need for confidentiality is, as Nixon
recognized, ever present no matter what other governmental interests are
asserted by a prosecutor.     The public purpose served by a grand jury is no
more important than the public purpose served by a criminal trial.              Thus,
I disagree with the court’s failure to require the IC to make the same type
of showing on a motion to compel a response to a grand jury subpoena
directed at the White House as would be required by Nixon for a trial
subpoena.


     Furthermore,    because    Mrs.   Clinton   also    has   an   attorney-client
privilege in her personal capacity, her privilege, implemented in this case
by the “common interest” part of the rule, should be considered a complete
defense to the grand jury subpoena issued to the White House.            I have two
reasons for this belief:       (1) unlike the White House, Mrs. Clinton has
various constitutional rights that are implicated by intercepting her
privileged   communications    without   warning   and    then      revealing   those
communications to a prosecutor; and (2) Nixon did not attempt to balance
the “public interest” against the “individual interest” and thus cannot
serve as precedent for the dispute between the IC and Mrs. Clinton in her
personal capacity.


     Finally, because we should now declare for the first time that Nixon
overcomes the White House privilege if a proper showing is made, Mrs.
Clinton would consult with White House lawyers at her peril in the future.
She would be informed from our opinion that such consultations might no
longer be protected since the other




                                       -33-
party to her conversations (the White House and its lawyers) could be
obligated to respond to a grand jury subpoena if the prosecutor made the
showing required by Nixon.    Consequently, in the future, and to the extent
of a grand jury subpoena, any such communications could not legally be
“intended” by Mrs. Clinton as “confidential” under Rule 503(a)(4) because
she would know and understand that her communications could be “disclosed
to third persons.”


      Accordingly, I would affirm the district court’s properly cautious
decision refusing to enforce the subpoena.      Yet I would make it clear that
the White House attorney-client privilege gives way to a grand jury
subpoena   issued   under   the   supervision   of   the   IC   if   the   procedural
protections afforded the White House by Nixon are satisfied.               A detailed
explanation of these views is set forth below.


                             II.    The White House


      Like any other client, the White House has an attorney-client
privilege in all types of cases.     The question, and it is a very difficult
one, is whether that privilege should prevail in this first-of-a-kind case.
Subject to certain procedural protections, fidelity to Nixon requires that
the White House privilege give way to the limited extent of a subpoena
duces tecum issued by a federal grand jury acting at the direction of the
IC.   We should not, however, act as if the White House lacks the privilege
or allow the IC to make an end run around the procedural protections
afforded the White House by Nixon.




                                      -34-
            A.   The White House and the Attorney-Client Privilege


     We must ask two questions when determining whether the White House
has an attorney-client privilege:        (1) what standard applies and (2) has
the White House satisfied that standard?


                        1.    The Common Law and Rule 503


     Federal Rule of Evidence 501 provides that “the privilege of a . .
. person” or “government” “shall be governed by principles of the common
law as they may be interpreted by the courts of the United States in light
of reason and experience.”         It is our task to find the common law of
attorney-client privilege.


     Promulgated by the Supreme Court in November 1972, Rule 503(a)(1)
plainly grants the White House the attorney-client privilege.            The rule
extends the privilege to “organization[s] or entit[ies], either public or
private.”


     The subpoena was directed to the “White House.”                Thus, the IC
recognized the “White House” as a discrete governmental organization or
entity     protected   by    the   unambiguous   language   of   Rule   503(a)(1).
Consequently, if Rule 503 applies, the White House has the privilege it
asserts.


     To avoid Rule 503, it is argued that the rule does not apply because
(1) Congress did not enact it;         (2) it does not apply to criminal cases
involving governmental entities; (3) the public interest is not served when
a governmental entity asserts the privilege.           None of these arguments
suggest a valid reason for failing to follow the plain words of the Rule.




                                        -35-
   a.   Rule 503 Reflects the Common Law Despite Congressional Action


     Congress did not enact Rule 503 and various other privilege rules.
Instead, Congress adopted a general rule (Rule 501) allowing the federal
courts to establish privilege in light of the common law.             See Jaffee v.
Redmond, 116 S. Ct 1923, 1927 n.7, 1930 (1996) (citing proposed Rule 504
regarding psychotherapist-patient privilege in support of the Court’s
adoption, under Rule 501, of such a privilege).


     Our precedents correctly state, however, that Rule 503 is “‘an
accurate   definition     of   the   federal   common     law   of   attorney-client
privilege.’”    In Re Bieter Co., 16 F.3d 929, 935 (8th Cir. 1994) (quoting
2 Jack B. Weinstein et al., Weinstein’s Evidence ¶ 503[02], at 503-17
(1975)) (applying rule and finding the privilege applied to partnership and
prevented disclosure of communication between a consultant of partnership
and attorney); United States v. Spector, 793 F.2d 932, 938 (8th Cir. 1986),
cert. denied, 479 U.S. 1031 (1987) (stating “courts have relied upon [Rule
503] as an accurate definition of the federal common law of attorney-client
privilege” and affirming order quashing subpoena for taped statements made
by client at direction of a lawyer); Citibank, N.A. v. Andros, 666 F.2d
1192, 1195 n.6 (8th Cir. 1981) (stating rule is “a source for defining the
federal common law of attorney-client privilege” and holding that privilege
belonged to trustee of a corporation and could be waived by him).


     Other     circuits   have   come   to   the   same   conclusion.    See,   e.g.,
Tennenbaum v. Deloitte & Touche, 77 F.3d 337, 340 (9th Cir. 1996) (the
court would look to Rule 503 since the proposed rule, although not adopted,
was a convenient comprehensive guide to existing federal law of privilege)
(citations omitted); United States v.




                                        -36-
Moscony, 927 F.2d 742, 751 (3rd Cir.), cert. denied, 501 U.S. 1211 (1991)
(Supreme Court Standard 503, though not promulgated, is a restatement of
the common law of attorney-client privilege applied in the federal courts
before the adoption of the federal rules) (citations omitted); United
States v. (Under Seal), 748 F.2d 871, 874 n. 5 (4th Cir. 1984) (Rule 503
provides a comprehensive guide to the federal common law of attorney-client
privilege) (citations omitted).


     Importantly, the Supreme Court proposed the Rule.          This court, and
others, frequently refers to the Rule as “Supreme Court Standard 503.”
See, e.g., In Re Bieter Co., 16 F.3d at 935; United States v. Spector, 793
F.2d at 938.    When searching for the common law, we should not disregard
the fact that the Supreme Court approved the Rule.


     Distinguished commentators have also reached the same conclusion:
“Standard 503 is a restatement of the traditional common law attorney-
client privilege that had been applied in the federal courts prior to the
adoption of the federal rules.          Consequently, despite the failure of
Congress to enact a detailed article on privileges, Standard 503 should be
referred to by the courts.”        2 Jack B. Weinstein et al., Weinstein’s
Evidence   ¶   503[02],   at   503-19   (1996)   (citing,   among   other   cases,
Diversified Indus., Inc. v. Meredith, 572 F.2d 596, 605 n.1 (8th Cir.
1977)) (footnotes omitted).        See also Restatement of the Law (Third)
Governing Lawyers § 124 & Rep.’s n. at 412 (Proposed Official Draft 1996),1
available in WL database “REST-LGOV” (citing Rule 503(a)(1)




     1
      This draft received tentative approval in May, 1996.
American Law Institute Nears Finish Line on Lawyer Ethics,
Product Liability Projects, 64 U.S.L.W. 2739 (May 28, 1996).

                                        -37-
as support for the proposition that the “prevailing rule” is that the
government has the same privilege as its private counterparts).


     Therefore,     the   failure   of   Congress    to    adopt   Rule   503   is   not
significant.    The Rule is an accurate definition of the federal common law
of attorney-client privilege despite the lack of Congressional approval.


          b.     Rule 503 Makes No Distinction for Criminal Cases


     Contrary to the second argument for not applying it, the plain words
of Rule 503 make no distinction for criminal cases.            I find no reason to
make an exception for special prosecutors who have a dispute with the White
House.


     To the extent it is suggested that the privilege has never been
extended to a federal governmental entity in a criminal case brought by
another federal governmental entity, the point is meaningless.              The reason
there are no such cases is obvious:         intra-governmental disputes in the
federal criminal arena seldom arise, regardless of whether the attorney-
client privilege is involved.


     Further, there is certainly no case which denies the privilege in
matters such as this.      In fact, the only remotely relevant federal case
implicitly     acknowledged   the   existence   of   the   privilege      for   a   state
governmental entity in a federal criminal investigation.            In Re Grand Jury
Subpoena, 886 F.2d 135, 137-38 (6th Cir. 1989) (“city council” was a
“client” for the purpose of attorney-client privilege when a federal grand
jury sought documents from the City of Detroit and the city asserted the
privilege).




                                         -38-
     Most importantly, there is no reason to pretend the privilege does
not exist simply because the White House asserts it during a criminal
investigation.    As will be discussed in more detail later, Nixon did not
take this approach.    Rather, as the Nixon court made clear, the appropriate
approach is to balance the governmental privilege asserted by the White
House (whether it be the attorney-client privilege or some other privilege)
against the competing governmental interest asserted by the IC, the
ultimate goal being to promote the “public interest.”          418 U.S. at 707-13.


     Consequently, I reject the argument that it is proper to ignore the
attorney-client privilege because the IC has the power to attach the label
“criminal” to this dispute.

          c.   A White House Privilege Promotes the Public Interest


     Recognition of the privilege for governmental entities, particularly
the White House, advances the public interest.


     Since Rule 503 was proposed, the federal courts have consistently
recognized that governmental entities have the attorney-client privilege.
See, e.g., Mead Data Cent., Inc. v. United States Dep’t of Air Force, 566
F.2d 242, 252-53 & n.20 (D.C. Cir. 1977) (recognizing privilege in Freedom
Of Information Act (FOIA) case and stating that in other contexts “there
are decisions which have applied [the privilege] to deny a discovery
request   directed    toward   a   government”)   (citations    omitted);   Jupiter
Painting Contracting Co. v. United States, 87 F.R.D. 593, 598 & n.6 (E.D.
Pa. 1980) (recognizing privilege in a suit for a tax refund and stating
that “[c]ourts generally have accepted that attorney-client privilege
applies in governmental context”) (collecting federal cases dating from and
after 1963) (citations omitted).




                                       -39-
        While it is true that none of these cases dealt with the precise
issue in this case, one cannot ignore the fact that the courts have
consistently held that the public interest is furthered by extending the
privilege to governmental entities.                As a result, we should be very
skeptical of the IC’s argument that requires us to ignore a general
principle.


        Since at least 1965, Congress has affirmatively recognized the
government’s       need   to   be   protected   by    the    attorney-client      privilege
regarding the production of documents.             NLRB v. Sears, Roebuck & Co., 421
U.S. 132, 136, 154 (1975) (applying 5 U.S.C. § 552(b)(5)) (FOIA case).                  The
Court observed that the legislative history, authored in 1965, declared the
exemption “‘would include . . . documents which would come within the
attorney-client privilege if applied to private parties.’”                  Id. (quoting
S. Rep. No. 813, 89th Cong., 1st Sess., 3 (1965)).              Consequently, believing
that Congress would find recognition of the privilege to be a surprise is
impossible.
        The proposed Restatement of the Law (Third) Governing Lawyers also
recognizes that the attorney-client privilege “extends to a communication
of a governmental organization” and to “an individual officer, employee,
or other agent of a governmental organization . . . .”                 Restatement of the
Law (Third) Governing Lawyers § 124, at 408.                  This section “states the
generally prevailing rule that governmental agencies and agents enjoy the
same privilege as non-governmental counterparts.”                 Id. cmt. b at 409 &
Rep.’s n. at 412-14 (collecting federal and state cases dating from and
after 1942) (citations omitted) (emphasis added).                      The rationale is
obvious:    “The privilege aids government entities and officers in obtaining
legal     advice    founded    on   a   complete     and    accurate    factual    picture.
Communications from such agents should be correspondingly privileged.”                  Id.
at 408.    The Restatement’s reasoned conclusion,




                                           -40-
coming nearly twenty-five years after the Supreme Court proposed Rule 503,
lends added support for the finding that a governmental attorney-client
privilege advances, rather than detracts from, the public interest.2


      Although the IC now holds the opposite view, the United States has
previously and consistently taken the position that governmental entities,
particularly the President and his advisers, are protected by the attorney-
client privilege.   One prior expression of the views of the United States
regarding the attorney-client privilege, the President, and his advisers
is particularly thoughtful.


      In a 1982 opinion issued to the Attorney General of the United
States, Assistant Attorney General Theodore B. Olson, of the Office of
Legal Counsel (OLC), advised the Attorney General that “[a]lthough the
attorney-client privilege traditionally has been recognized in the context
of private attorney-client relationships, the privilege also functions to
protect communications between government attorneys and client agencies or
departments, as evidenced by its inclusion in the FOIA, much as it operates
to   protect   attorney-client   communications   in   the   private   sector.”
Memorandum for the Attorney General re:     Confidentiality of the Attorney
General’s Communications in Counseling the President, 6




      2
      Even those commentators who question whether the attorney-
client privilege was extended to governments at “common law” agree
“most” courts have recognized that governmental entities are
entitled to the privilege. 24 Charles Alan Wright & Kenneth W.
Graham, Jr., Federal Practice and Procedure, § 5475, at 125 (1986).
These commentators likewise predict the courts will continue to
recognize that the privilege extends to governmental entities. Id.
at 128. (“[I]t seems likely that some form of privilege for
governmental clients will be recognized by federal courts applying
Rule 501.”) (citations omitted.)

                                    -41-
Op. Off. Legal Counsel 481, 495 (1982) (citations omitted), reprinted in
Appellee’s App. [hereinafter   Att’y Gen.’s Mem.].


     OLC found convincing support for its position in Upjohn Co. v. United
States, 449 U.S. 383, 389-97 (1981) (applying attorney-client privilege in
corporate context, rejecting “control group test,” and holding that
detailed information provided to corporate counsel by corporate managers,
who were not necessarily policy makers, regarding questionable payments by
corporation was protected from an IRS document summons under the attorney-
client privilege3).   Att’y Gen.’s Mem. at 495-96.


     According to OLC, the President, no less than the Upjohn corporation,
required the attorney-client privilege so he could comply with the law by
insuring that subordinates talked candidly with counsel.        Id.    OLC
reasoned:


     [I]t is likely that, in most instances, the ‘client’ in the
     context of communications between the President and the
     Attorney General, and their respective aides, would include the
     broad scope of White House Advisers in the Office of the
     President.    The ‘functional’ analysis suggested by Upjohn
     focuses on whether the privilege would encourage the
     communication of relevant and helpful information from advisors
     most familiar with the matters on which legal assistance is
     sought, as well as whether the privilege is necessary to
     protect and encourage the communication of frank and candid
     advice to those responsible for executing the recommended
     courses of action.




     3
      In addition, the Court held that to the extent they
reflected the mental impressions of counsel, the documents were
also protected from disclosure by the “work product” doctrine.
Id. at 401-02. To the extent the notes in this case are “work
product,” they too would be protected under the “work product”
doctrine of Upjohn.

                                   -42-
     Id. at 496.

     If this court has to make a choice when discovering the common law
as applied to the White House, we ought to choose the analysis contained
in the Memorandum for the Attorney General.        I am     particularly opposed to
the adoption of the position urged by the IC because it is contrary to the
long-standing policy of the Department of Justice.


         To avoid Upjohn, it is argued that the White House is different from
a corporation in three distinguishing respects.              It is argued that the
White House cannot be prosecuted for a crime.              The IC also argues that
White House lawyers, unlike counsel for corporations, have a statutory
responsibility to report crimes.         Finally, it is claimed that the White
House,    as   opposed   to   a   corporation,   has   a   duty   to   further   honest
government.


     Since the Upjohn decision was not based upon the fact that a
corporation could be prosecuted for a crime, it is an irrelevancy to
distinguish Upjohn on that basis.         In Upjohn, the government pursued the
exact opposite of the IC’s argument here that the privilege does not apply
because the White House cannot be prosecuted for a crime.               In Upjohn the
government argued that because corporations were subject to criminal
liability corporations had a sufficient incentive to comply with the law
and, therefore, corporations did not need the attorney-client privilege
because they would seek legal advice in any event.           The Court rejected this
argument in a footnote. 449 U.S. at 393 n.2.           Simply put, Upjohn did not
turn on the presence or absence of criminal liability. Id.


     More to the point, Upjohn reasoned that corporate policy makers
legitimately need their lawyers to know the facts in order




                                         -43-
for the corporation to comply with the law, and, absent the corporate
attorney-client privilege, the fact-finding process would be impaired along
with the corporation’s ability to conform its conduct to the law after
receiving fact-based legal advice. Id. at 389-97.           Likewise, the Court
reasoned that even minor corporate employees needed candid legal advice to
insure that the corporation complied with the law, and absent the privilege
such advice would not likely be forthcoming.         Id.     The same reasoning
applies to the     White House.


       I also reject the related argument that we can distinguish Upjohn on
the basis that a White House official who fears he or she may have violated
the criminal law should speak to a private attorney, not a government
lawyer.    This argument misses the point     for extending the privilege to
organizations.


       The organizational attorney-client privilege, be it asserted by the
White House or Upjohn, is intended to encourage officials, who may be
fearful of losing their jobs, their reputations, their privacy, or their
liberty, to tell the organization the raw truth so it can comply with the
law.   The privilege is also premised upon the reasonable belief that no-
nonsense   legal    advice   generally   depends   upon    confidentiality,    and
corporations need such advice if they are to comply with the law.        In this
regard, there is no reason to presume that the White House is different
from Upjohn.
       The argument that government lawyers, unlike corporate counsel, are
required by statute to report crimes and this fact distinguishes White
House counsel from corporate counsel, is built upon a false premise.          While
it is true that 28 U.S.C. § 535(b) requires governmental employees to
report crimes, the Department of Justice has properly reasoned that the
statute must be interpreted in conformity with, not in opposition to, the
attorney-client




                                     -44-
privilege. Antonin Scalia, Assistant Attorney General, Office of Legal
Counsel, Memorandum for the Deputy Attorney General re:                     Disclosure of
Confidential Information Received by U.S. Attorney in the Course of
Representing a Federal Employee at 2 (Nov. 30, 1976), (“[N]o information
the employee conveyed to the Assistant U.S. Attorney in connection with the
civil action may be used by the Department to prosecute the employee; nor
may it be turned over to anyone else, such as the employing agency, for use
against him.”), reprinted in Appellee’s App.              Assistant Attorney General
Scalia stated: “Given the absence of any discussion of the subject in the
legislative history [regarding section 535(b)], it would in our view be
inappropriate to infer a congressional purpose to breach the universally
recognized    and    longstanding     confidentiality         of   the    attorney-client
privilege.“    Id. at 6-7 (emphasis added).


       The Department of Justice has consistently followed this advice.                 For
example, in 1985 OLC stated that the “principal reason for our conclusion
that    the   attorney-client       privilege      overrides       §     535(b)   is    that
confidentiality of communications between client and lawyer is essential
if   Department     attorneys   are   to    be    able   to   provide     adequate     legal
representation.” Ralph W. Tarr, Acting Assistant Attorney General, Office
of Legal Counsel, Duty of Government Lawyers Upon Receipt of Incriminating
Information in the Course of an Attorney-Client Relationship With                  Another
Government Employee at 6 (March 29, 1985) (citing prior opinions of OLC
dating from 1978), reprinted in Appellee’s App.
       Lastly, the argument is advanced that the White House, but not a
corporation, has a public duty to seek honest government.                   Therefore, it
is argued, the attorney-client privilege should be ignored because it
impedes an honest government’s search for the truth.               The “good government”
argument is no basis for denying the privilege to the White House.




                                           -45-
      To recognize that the White House has an attorney-client privilege
is not to adopt a “bad government” position though the existence of such
a privilege may inhibit the IC from obtaining all the information he might
like by making a demand upon the White House.      As Upjohn recognized, the
attorney-client privilege serves the public interest by promoting the
“valuable efforts of corporate counsel to ensure their client’s compliance
with the law,” especially in those areas of the law that are “hardly . .
. instinctive.”   449 U.S. at 392.   The same thing can be said for the White
House, especially because it has a duty to promote honest government.     We
should not premise our decision upon the assumption that the IC is the only
guardian of just government.


      In short, I reject the argument that the attorney-client privilege
in the hands of the White House is antithetical to the interests of
justice, though I acknowledge that the privilege may impede the work of the
IC.   When a prosecutor asks the court for help in invading the confidences
of the President, the proper way to address the “public interest” question
is not to pretend that the White House lacks the attorney-client privilege.
On the contrary, the court should carefully balance, as Nixon did, the
competing governmental interests, subject to the procedural protections
that Nixon carefully set forth.


                                e.   Summary


      Rule 503 is an accurate statement of the common law.       The rule is
therefore definitive, and we should apply it.




                                     -46-
                         2.    Application of Rule 503


     Having   determined      that   Rule    503   is   definitive   and   that   the
governmental attorney-client privilege set forth in Rule 503 generally
promotes the public interest when applied to the White House, we should
apply the rule to this case.     The White House possesses the attorney-client
privilege because all the prerequisites for application of Rule 503(b)(1)
have been established.


    a.   White House As “Client” and Mrs. Clinton As “Representative”


     Under Rule 503(a)(1), as applied to the evidence here, there is a
“client.”   The “client” is the White House, acting through Mrs. Clinton in
her representative role as First Lady.              As noted earlier, Rule 503
explicitly extends the attorney-client privilege to “organizations” or
“entities” that are “public” in nature.        The rule also explicitly protects
communications involving a “representative” of a client.             Rule 503(b)(1)
protects a “client’s” discussions “between himself or his representative
and his lawyer.”
     Mrs. Clinton is surely a “representative” of the White House.           To the
extent the IC argues that Mrs. Clinton as First Lady should not be
considered a “representative” of the White House, I reject the argument as
factually and legally unsound.


     Factually, the district court found that Mrs. Clinton, “like other
First Ladies before her, has a widely recognized role as an advisor to the
President and is generally considered to be a member of the President’s
inner circle.”     Slip. Op. at 10.         The district court’s finding is not
clearly wrong.




                                       -47-
     Legally, “Congress itself has recognized that the President’s spouse
acts as the functional equivalent of an assistant to the President.”
Association of Am. Physicians & Surgeons, Inc. v. Clinton, 997 F.2d 898,
904 (D.C. Cir. 1993) (holding Mrs. Clinton was a “full-time officer or
employee of federal government,” relying on and quoting 3 U.S.C. § 105(e)
(emphasis in original)).    See also, Att’y Gen.’s Mem., 6 Op. Off. Legal
Counsel at 496 (attorney-client privilege covers the “broad scope of White
House advisers in the Office of the President”).


     As a “member of the President’s inner circle” of advisers, Mrs.
Clinton is precisely the type of organizational “representative” the
attorney-client privilege would ordinarily cover.     See, e.g., Upjohn Co.
v. United States, 449 U.S. at 387-95; In Re Bieter Co., 16 F.3d at 935-40
(granting a writ of mandamus and sustaining invocation of attorney-client
privilege by partnership; applying Upjohn to a person who, although not an
employee of the partnership, was a consultant; reaching this result
because:   (1) communications were made for the purpose of seeking legal
advice; (2) it was reasonable to assume that client’s principal directed
consultant’s communication with counsel; (3) it was reasonable to assume
that client’s principal directed the communication be made for the purpose
of securing legal advice; (4) subject matter of discussion was within scope
of the consultant’s duties as evidenced by what consultant did; and (5)
communications were held in confidence).


                           b.   To Or From A Lawyer


     It is undisputed that there were communications to or from White
House counsel to or from the First Lady.        See Rule 503(a)(2)&(b)(1).
Upjohn makes clear that the privilege goes




                                     -48-
both ways, that is, the privilege protects advice from a lawyer to a
client, and it also protects statements made by a client to a lawyer for
the purpose of informing the lawyer so the lawyer may give fact-specific
advice to the client.        449 U.S. at 389-91.      Thus, communications from the
First    Lady   to   White   House   counsel    are   protected   just   the   same   as
communications to the First Lady from White House counsel.


                          c.   Confidential Communication


        Given the undisputed facts presented in the declaration of White
House counsel, (IC App. at 27 ¶ 16, 29-30 ¶¶ 20-21), as well as the facts
presented in the declaration of Mrs. Clinton’s personal lawyer, (IC App.
at 35-37 ¶¶ 5-7), the communications recorded in the sought-after notes
were intended to be “confidential” within the meaning of Rule 503(a)(4).
These communications were not intended to be revealed to third parties, and
they were not.       Furthermore, recognizing (1) the explicit language of Rule
503, (2) the wide acceptance of a governmental attorney-client privilege
by the federal courts, thoughtful commentators and the Department of
Justice, (3) the Supreme Court’s opinion in Upjohn, and (4) the fact that
Nixon did not rule on a White House assertion of the attorney-client
privilege, there was no reason for the White House, Mrs. Clinton, or the
lawyers to doubt that the communications would be held in confidence.


        The presence of Mrs. Clinton’s personal lawyer does not change the
result.     As will be discussed more fully later, Mrs. Clinton, in her
personal capacity, and the White House, as an entity represented by the
First Lady in her official capacity, shared a              legal “matter of common
interest.”      Rule 503(b)(3) prevents




                                         -49-
disclosure of communications “by [a client] or his lawyer to a lawyer
representing another in a matter of common interest.”


     Among other things, both parties (the White House and Mrs. Clinton
personally) needed to respond carefully and candidly to the IC; therefore,
both required the advice of legal counsel.    As a result, Rule 503(b)(3)
explicitly protects communications between White House counsel and the
First Lady even though a lawyer (Mrs. Clinton’s personal lawyer) for
another party (Mrs. Clinton in her personal capacity) was present.


            d.    Facilitating the Rendition of Legal Services


     Finally, the undisputed evidence establishes that the communications
were made for the purpose of “facilitating the rendition of professional
legal services” to the White House as the “client” within the meaning of
Rule 503(b)(1).


     The subject of the meeting that generated the first set of notes
pertained to the death of a senior White House official (Vincent W. Foster)
and Mrs. Clinton’s activities immediately afterward.   (IC App. at 27 ¶ 16.)
The subject of the meeting that generated the second set of notes was the
discovery of billing records involving Mrs. Clinton which were found at the
White House and turned over to the IC as relevant evidence in his
investigation.    (IC App. at 28-30 ¶¶ 18-21, 35-37 ¶¶ 5-7.)


     Both meetings, and the notes regarding them, pertained to events that
directly involved the institutional functioning of the White House.   It is
reasonable to believe that White House counsel and Mrs. Clinton discussed
her role as First Lady after the death of Mr. Foster and her role as First
Lady regarding the discovery of




                                   -50-
the billing records.          Moreover, the events that were the subject of these
meetings between the First Lady and White House counsel are directly
related to issues the IC was authorized to investigate concerning the White
House as an institution.           Slip Op. at 2-3.         (IC authorized to investigate
death of former Deputy White House Counsel Vincent W. Foster and discovery
of Rose Law Firm billing records in the White House residence.)


       Under these circumstances, it is reasonable to assume that the
President (or another principal at the White House) directed the First
Lady’s communication with White House counsel for the purpose of securing
legal advice for the White House.                In Re Beiter Co., 16 F.3d at 938-39
(making similar assumptions in context of a partnership consultant).


       Ignoring for the moment Mrs. Clinton’s personal stake in the matter,
the    White    House    as    a     “client”    had    a   legitimate   and    independent
institutional      reason       to    pursue     the     two   conferences     between   its
“representative” (Mrs. Clinton) and its “lawyers” (White House counsel) for
the “purpose of facilitating the rendition of professional legal services
to the client [the White House].”           Rule 503(b)(1).       White House lawyers had
a legitimate institutional need to know what the client’s “representative”
knew    in     order    to     advise    the     “client,”      including    the   client’s
“representative,” what to do or not do.                In particular, the White House had
a legitimate institutional need for the advice of its lawyers so that,
acting through people, including the First Lady, as it must, the White
House could carefully and candidly respond to the IC.
       The decision to turn over billing records to the IC, records that
although discovered at the White House also involved Mrs. Clinton in her
personal capacity, is proof of the White




                                               -51-
House’s legitimate institutional need to have its lawyers advise and
consult with the “client’s representatives,” including individuals such as
the First Lady.    On January 4, 1996, Jane C. Sherburne, special counsel to
the President, learned that Ms. Carolyn Huber, a White House employee, had
located in the White House residence a copy of billing records relating to
the   work   performed    by   attorneys    at   the   Rose     Law   firm,   including
Mrs. Clinton, for Madison Guaranty. (IC App. at 28 ¶ 18.)                Ms. Sherburne,
in consultation with Mrs. Clinton’s personal lawyer, decided that the
records should be promptly turned over to the IC, the Senate Whitewater
Committee, the House Banking Committee, the FDIC and the RTC, and the
records were in fact turned over to those governmental bodies. (Id.)               The
production of these documents caused the IC, among others, to launch an
investigation relating to the finding of the billing records. (Id.)


        As the Supreme Court has recognized, the attorney-client privilege
is extended to organizations so the people who ultimately effect the policy
of an organization can comply with the law by obtaining information from
subordinates and then directing those subordinates to comply with the law.
Upjohn, 449 U.S. at 390-93.        The handling of the billing records here
proves why the Upjohn rationale for extending the attorney-client privilege
to corporations, acting as they must through people, is also applicable to
the White House.


                                   e.     Summary


       There was (1) a communication to or from Mrs. Clinton in her role as
an    “inner-circle”     representative    of    the   client    White    House,   Rule
503(a)(1)&(b)(1); (2) to or from a White House lawyer, Rule 503(a)(2); (3)
intended to be confidential, Rule 503(a)(4); (4) for the purpose of
seeking, obtaining, or providing legal




                                        -52-
assistance to the client White House, Rule 503(a)(4)&(b)(1).                       These
findings establish that the White House has the attorney-client privilege
it asserts.    See also In Re Bieter Co., 16 F.3d at 935-40.


                       B.       Balancing the Public Interest


     Assuming the White House possesses the attorney-client privilege, two
issues must be resolved.         First, we must decide whether the IC could ever
be entitled to the notes when the White House asserts the attorney-client
privilege.     Second,      we    must    address   the   issue   of   what   procedural
protections must be employed to protect the White House’s legitimate need
for confidentiality, assuming the privilege is not an absolute bar and that
production may be required under certain circumstances.                 Both inquiries
require a careful balancing of the interests of the White House and the IC
to preserve and protect the public interest that both governmental entities
seek to promote.


                            1.     Nixon’s Balancing Test


     While the White House generally has the attorney-client privilege it
asserts here, this case is unprecedented.                 Never have the courts been
confronted    with   (1)    a    motion   by   an   independent   counsel     (himself   a
singularly unique creature under federal law) in a criminal investigation
(2) to enforce a grand jury subpoena for documents directed at the White
House (3) under circumstances where enforcement of the subpoena would
pierce the attorney-client privilege enjoyed by the White House.


     Once we decide that the White House has a privilege that the IC seeks
to overcome, the only precedent that matters is United




                                           -53-
States v. Nixon, 418 U.S. 683.       A brief summary of that case is helpful.


      The   Nixon   court   held   that   the   public   interest   requires   that
presidential confidentiality be afforded the greatest possible protection
consistent with the fair administration of justice.            Nevertheless, the
Court also held that the President was required to turn over taped
conversations to the district court pursuant to a trial subpoena issued at
the   request of a special prosecutor under Federal Rule of Criminal
Procedure 17(c), despite the President’s assertion of Executive Privilege.


      The special prosecutor had made a preliminary showing of specific
need, relevance, and admissibility before a federal district judge.             The
Supreme Court suggested that such a showing was always required when the
President invoked a privilege.


      The Court then attempted to balance the twin concepts of “public
interest” asserted by the President and the special prosecutor.         The Court
stated that “when the ground for asserting privilege as to subpoenaed
materials sought for use in a criminal trial is based only on the
generalized interest in confidentiality, it cannot prevail over the
fundamental demands of due process of law in the fair administration of
criminal justice.”    Id. at 713.
      As an additional precaution, the Court required the district court
to conduct an in camera examination of the tapes after the order for
production was issued, but before they were turned over to a special
prosecutor.    The purpose of this examination was to decide whether the
tapes were actually relevant and admissible.
      Now, as in Nixon, both the White House and the IC assert that the
“public interest” warrants a finding for their particular position.              As
between these governmental entities, I agree that the




                                      -54-
“public interest” is the value to be preserved by our ruling.           As a result,
the dispute comes down to this:         Is the White House’s attorney-client
privilege   generally     more   important    than   a   grand    jury’s   criminal
investigation of the White House?


     At this elevated level of abstraction, Nixon teaches that the
President’s general need for confidentiality (expressed here by the
attorney-client privilege) is outweighed by a grand jury’s need for
evidence of the truth.4    The Department of Justice has taken a similar view
in the past.   See Att’y Gen.’s Mem., 6 Op. Off. Legal Counsel at 487-88
(“The more generalized the executive interest in withholding the disputed
information, the more likely it is that the claim of privilege will yield
to a specific, articulated need related to the effective performance by the
coordinate branches of their constitutionally assigned functions.”) (citing
Nixon).


     The White House has not articulated the specific harm to the public
interest that would occur if this subpoena was enforced.           Nixon addressed
a similar issue and concluded that “[a]bsent a claim of need to protect
military, diplomatic, or sensitive national security secrets, we find it
difficult to accept the argument that even the very important interest in
confidentiality   of    Presidential   communications     of     such   material   is
significantly diminished by production of such material for in camera
inspection with all the protection that a district court will be obliged
to provide.”   Id. at 706.       Therefore, I would find that, assuming the
procedural protections afforded the White House by Nixon are observed, the
attorney-client privilege may be invaded.5




     4
      The same analysis justifies piercing the work product
“privilege.”
     5
      However, as did the Supreme Court in Nixon, I would limit
the holding to criminal investigations involving special
prosecutors (and not to civil cases or congressional hearings).
Nixon, 418 U.S. at 712 n.19.

                                       -55-
     This is not a conclusion to be reached lightly.       The White House has
a strong argument that an attorney-client privilege which is not absolute
is no privilege at all.    Upjohn, 449 U.S. at 393.   Moreover, as discussed
in more detail later, Nixon specifically recognized that the attorney-
client privilege was an exception to the general rule that “the public
. . . has a right to every man’s evidence.”    418 U.S. at 709-10.


     Nevertheless, Nixon ultimately teaches that the number of times the
President’s confidences may be invaded will be few.        The only time such
confidences may be probed is when the procedural protections carefully
articulated by Nixon have been satisfied.   Accordingly, the attorney-client
privilege, while not absolute, will retain vigor for the White House
because the privilege will be overcome only infrequently and only after
painstaking judicial scrutiny.


                   2.     Nixon’s Procedural Protections


     The White House suggests the IC is on a “fishing trip.”        After all,
the IC could simply call Mrs. Clinton to testify before the grand jury, as
he has done in the past, to investigate her knowledge of the facts.
Consequently, it is reasonable to ask: why does the IC need the privileged
notes?


     We ought to be very cautious about assuming that the IC needs to
invade the White House attorney-client privilege to obtain the facts.
Upjohn forcefully made this point:




                                    -56-
     Here the government was free to question the employees who
     communicated with Thomas [corporate counsel] and outside
     counsel. . . . While it would probably be more convenient for
     the government to secure the results . . . by simply
     subpoenaing the . . . notes taken by petitioner’s attorneys,
     such considerations of convenience do not overcome the policies
     served by the attorney-client privilege.


449 U.S. at 396.


     If we require a preliminary showing of specific need, relevance, and
admissibility to a district judge as Nixon clearly did, 418 U.S. at 700-02,
713-14, such a requirement would     (1) prevent the use of a grand jury
subpoena as part of an improper “fishing expedition” and (2) insure that
the White House attorney-client privilege was not lightly overturned.
Fidelity to Nixon requires that we approve the invasion of the White House
attorney-client privilege when absolutely necessary, but fidelity to Nixon
also requires that we extend to the White House the protections that Nixon
set forth before such an invasion takes place.


     To avoid the preliminary showing requirement, the IC makes much of
the fact that Nixon involved a trial subpoena and this case does not.   The
IC further points out that the preliminary showing requirement of Nixon was
(in part) based upon Fed. R. Crim. P. 17(c) which deals with trial
subpoenas.   Two responses make the IC’s arguments unpersuasive.


     Initially, Nixon repeatedly cautions that the unique interests of the
Presidency, not merely Rule 17(c), warrant active judicial supervision with
a threshold showing of need, relevance, and admissibility.     Id. at 702,
713-16.   Quite apart from Rule 17(c), early precedent required a showing
that “the Presidential material was ‘essential to the justice of the
[pending criminal] case.’” Id.




                                   -57-
at 713 (quoting United States v. Burr, 25 F. Cas. 187, 192 (C.C. Va. 1807)
(No. 14,694)) (brackets in Nixon).


     Moreover, I am unconvinced by the logic of the IC’s argument.      I do
not believe a grand jury subpoena is more important than a criminal trial
subpoena such that the procedures required by Nixon should be cast aside
when the IC decides to cause the issuance of grand jury subpoena aimed at
the White House.


     Given the difference between a grand jury proceeding and a trial, the
need, relevance and admissibility standard would be judged considering the
nature of the proceeding.   For example, treating impeachment evidence more
liberally might be appropriate. Compare Nixon, 418 U.S. at 701.    Nixon left
these issues to the “sound discretion of the trial court since the
necessity for the subpoena most often turns upon a determination of factual
issues.” Id. at 702.     Nevertheless, the investigative nature of a grand
jury is no reason for the wholesale disregard of the protections that Nixon
affords the unique status of the Presidency.


     Even a favorable ruling for the IC at the first stage of the
proceedings would not mean that the IC would ever see the notes.    Assuming
that a threshold showing had been made, Nixon required that the notes be
delivered to the district court, not to the special prosecutor.    Nixon, 418
U.S. at 713-16.    After that, the district court was required to make an in
camera examination of the notes.    Id.




                                    -58-
     With the notes before it,6 the court would (1) determine whether the
notes were relevant and admissible; (2) ensure that they were treated with
the sensitivity any Presidential papers command; and (3) require that the
irrelevant portions of the notes (if any) be promptly returned to the White
House under seal.   Id.   The White House is entitled to similar protections
when served with a grand jury subpoena that invades the attorney-client
privilege, and I disagree with the refusal to extend such protection to the
White House.


                            3.   Threshold Showing


     The White House contends the IC has not made a sufficient initial
showing of specific need, relevance, and admissibility.   The district court
did not reach this issue.    The IC does not argue that he satisfied Nixon.
He assumes that he was not required to make such a showing.      He does not
brief the question of whether he made a sufficient showing.     Accordingly,
we need not decide for the first time on appeal whether the IC accidentally
made the required showing.


                              III.   Mrs. Clinton


     Mrs. Clinton has an attorney-client privilege that protects against
disclosure of the notes.    However, as noted earlier, this court should also
rule for the first time that the White House privilege must give way to a
grand jury subpoena issued under the supervision of an independent counsel
if the procedural protections of Nixon are satisfied.     Consequently, once
Mrs. Clinton has been




     6
      Although the district court could seek the help of the IC
and White House counsel, it could not make a disclosure until the
proper examination had been completed. Id. at 715 n.21.

                                     -59-
advised by virtue of our opinion that she can no longer reasonably believe
her conversations with White House counsel will be held in confidence in
every circumstance, consistent with Rule 503(a)(4) Mrs. Clinton will
consult with White House counsel in the future at the risk of having her
communications disclosed to the grand jury.


           A.   Mrs. Clinton and the Attorney-Client Privilege


     The IC has conceded that in her personal capacity Mrs. Clinton is
entitled to the protections of the attorney-client privilege regarding
discussions with her private lawyers.     Slip. Op. at 12 n.5.   The IC can
take no other position.   Rule 503(a)(1)&(b)(1).


     The IC appears to argue that Nixon applies to Mrs. Clinton in her
personal capacity.   Alternatively, the IC argues that even if Nixon does
not apply to Mrs. Clinton, she lost her personal privilege by sharing her
thoughts with White House lawyers. I disagree on both counts.


                1.   Nixon Does Not Apply to Mrs. Clinton


     Although it is unclear, the IC may argue not only that Nixon
overcomes the White House privilege, but also that it justifies disallowing
Mrs. Clinton’s personal attorney-client privilege to the extent that there
were communications shared with White House counsel.   If this is the IC’s
contention, I am not persuaded.


     Nixon specifically recognized that the attorney-client privilege was
an exception to the general rule that “the public . . . has a right to
every man’s evidence,” stating:
     [T]he Fifth Amendment to the Constitution provides that no man
     “shall be compelled in any criminal case to be a




                                   -60-
     witness against himself.” And, generally, an attorney . . .
     may not be required to disclose what has been revealed in
     professional confidence.      These and other interests are
     recognized in law by privileges against forced disclosure,
     established in the Constitution, by statute, or at common law.


Id. at 709-10.


     Despite      Nixon’s   recognition   of   the   transcendent     value   of   the
attorney-client privilege, it is a reasonable extension of Nixon to pierce
the organizational attorney-client privilege asserted by the White House.
Such an extension is appropriate because the Nixon opinion instructs that
generalized governmental confidentiality privileges are on balance less
important than the government’s search for the truth when both governmental
interests are compared with the “public interest.”


     It is quite a different thing to retroactively deny the protection
of the attorney-client privilege to an individual like Mrs. Clinton based
on the “public interest.”     This distinction is important because the Fifth
and Sixth Amendments protect Mrs. Clinton, unlike the White House, and a
violation    of   her   attorney-client    privilege     may   also    violate     her
constitutional rights.      See, e.g., O’Brien v. United States, 386 U.S. 345
(1967) (although they were not revealed to prosecutors, governmental
interception of conversations between a defendant and his lawyer required
vacation of conviction) (relying upon Black v. United States, 385 U.S. 26
(1966)).    Cf. Weatherford v. Bursey, 429 U.S. 545, 557 (1977) (explaining
and distinguishing O’Brien and Black and stating “[t]his is not a situation
where the State’s purpose was to learn what it could about the defendant’s
defense plans” by intruding “on the lawyer-client relationship . . .”).




                                      -61-
     In addition, and more significantly, the dispute between the White
House and the IC solely involves the “public interest,” while the dispute
between    the IC and Mrs. Clinton pits the “public interest” against
“individual liberties,” constitutional and otherwise.        Nixon did not
attempt to balance “public” and “individual” interests, and we thus lack
any meaningful guidance on the matter.


     Given the Supreme Court’s historic respect for the attorney-client
privilege7 and the Nixon opinion’s recognition that the attorney-client
privilege normally trumps the rule that “the public . . . has a right to
every man’s evidence,” we should not expand Nixon beyond disputes between
governmental entities such as the White House and the IC.


          2.   The “Common Interest” Provision Protects Mrs. Clinton


     To avoid the difficulty of applying Nixon to Mrs. Clinton, the IC
alternatively argues that even if the communications evidenced by the notes
are “confidential” within the meaning of Rule 503(a)(4), Mrs. Clinton and
her personal lawyers shared their thoughts with White House lawyers, and
Mrs. Clinton lost her personal privilege as a result.     I disagree.




     7
      See, e.g., Upjohn, 449 U.S. at 389 (stating “[t]he
attorney-client privilege is the oldest of the privileges for
confidential communications known to the common law”); Hunt v.
Blackburn, 128 U.S. 464, 470 (1888) (stating the privilege “is
founded upon the necessity, in the interest and administration of
justice, of the aid of persons having knowledge of the law and
skilled in its practice, which assistance can only be safely and
readily availed
of when free from the consequences or the apprehension of
disclosure”).

                                     -62-
       The rule protects otherwise “confidential” communications made by the
“[client] or his lawyer to a lawyer representing another in a matter of
common interest.”    Rule 503(b)(3).   The “common interest” provision of Rule
503 “is in accord with previous federal practice in recognizing a privilege
both for inter-attorney communications and joint conferences where the
client communicates to the other attorney directly.”        2 Jack B. Weinstein
et al., Weinstein’s Evidence ¶ 503[06], at 503-99 (footnote omitted).
Accord John Morrell & Co. v. Local Union 304A, 913 F.2d 544, 555-56 (8th
Cir. 1990) (recognizing and sustaining “joint defense” privilege as to an
internal memorandum written by corporate general counsel that was shared
with codefendants in another case), cert. denied, 500 U.S. 905 (1991)
(citations omitted).      See also United States v. American Tel. & Tel. Co.,
642 F.2d 1285, 1300 (D.C. Cir. 1980) (since “MCI shares common interests
with the United States,” MCI did not waive the work product privilege by
sharing documents with the government).


       The rule applies “not only if litigation is current or imminent but,
consistently with the rest of the Standard, whenever the communication was
made in order to facilitate the rendition of legal services to each of the
clients   involved in the conference.”          2 Jack B. Weinstein et al.,
Weinstein’s Evidence ¶ 503[06], at 503-99 (footnote omitted).         Drafters of
the “common interest” provision of the rule “intended the privilege to be
broadly construed in multi-party situations.”         Id. at 503-100 (footnote
omitted).
       The evidence and the findings of the district court establish that
there were two “clients,” the White House, represented by Mrs. Clinton in
her role as First Lady, and Mrs. Clinton personally; each “client” was in
turn   represented   by    separate   lawyers   regarding   matters   of   “common
interest.”   Consider again the apparent joint decision of the White House
and Mrs. Clinton to turn




                                       -63-
over to the IC the billing records found at the White House.                     As a
categorical matter, the “common interest” provision of Rule 503(b)(3)
plainly   applies   to    Mrs.   Clinton   and   the   White   House   because   both
legitimately needed the advice of separate lawyers in order to carefully
and candidly respond to the IC, among others.


     The IC argues that the White House does not have the attorney-client
privilege, or that if it does, Nixon overcomes the privilege and Mrs.
Clinton cannot personally claim that the “common interest” rule protects
her communications.      The IC asserts that Mrs. Clinton loses the protection
of the attorney-client privilege once the White House does.            This argument
fails for two reasons.


     As demonstrated earlier, the White House has the attorney-client
privilege.   Since the White House has always possessed the privilege, the
IC cannot properly argue that Mrs. Clinton loses the “common interest”
protection because the White House lacked the attorney-client privilege in
the first place.    The White House had the privilege then and has it now.
Nixon may overcome, but it does not erase, the White House privilege.


     Next, I agree, as indicated earlier, that, by extension of the Nixon
reasoning, the White House attorney-client privilege must give way under
certain very limited circumstances.        However, a precedent making extension
of Nixon to the White House’s attorney-client claim does not justify
denying Mrs. Clinton the protection of her personal attorney-client
privilege safeguarded by the “common interest” provisions of the rule.
     The IC has cited no case, nor have I found one, remotely suggesting
that a party otherwise protected by the “common interest” provision of the
attorney-client privilege loses that protection because a court determines
after the fact for the first




                                       -64-
time that the other party’s attorney-client privilege must, on balance,
give way.   We have pointedly recognized that it is “fundamental that the
‘joint defense privilege cannot be waived without the consent of all
parties to the defense.’”    John Morrell & Co., 913 F.2d at 556 (citation
omitted) (emphasis added).     Mrs. Clinton, not this court retroactively
applying a first time ruling regarding the White House, must waive the
privilege before the grand jury may examine the notes the IC seeks.


            B.   Mrs. Clinton, the White House, and the Future


     Rule 503(a)(4) states that a “communication is ‘confidential’ if not
intended to be disclosed to third persons . . . .”     The committee notes
state that “intent is inferable from the circumstances.”         2 Jack B.
Weinstein et al., Weinstein’s Evidence ¶ 503(a)(4)[01], at 503-39.   See 56
F.R.D. 238 advisory committee’s note.


     Once aware by virtue of our opinion that her conversations with White
House counsel may be disclosed to the grand jury because the White House
may be obligated to respond to a subpoena under certain limited conditions,
if Mrs. Clinton continues to have such conversations in the future she can
no longer “intend” for the privilege to protect these conversations from
a grand jury subpoena.   See, e.g., 2 Jack B. Weinstein et al., Weinstein’s
Evidence ¶ 503(a)(4)[01], at 503-39 & n.2 (citing, among other cases,
Hollings v. Powell, 773 F.2d 191, 196-97 (8th Cir. 1985), cert. denied, 475
U.S. 1119 (1986) (where mayor later testified to conversations with city
attorney in a suit brought against mayor and city, the conversation was not
intended to be confidential and the privilege was waived)).




                                   -65-
                             IV.   Conclusion


     As between the IC and the White House, we must faithfully apply the
Nixon decision because there is insufficient reason to distinguish that
case from this one.     As between the IC and Mrs. Clinton, we should
understand the limits of the Nixon decision, and respect the fact that we
are dealing with the rights of an individual.   I would affirm the district
court’s prudent refusal to enforce the subpoena.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -66-